   Case 2:19-cr-00832-SRC Document 18 Filed 09/03/20 Page 1 of 2 PageID: 42

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
   v.                          *      CRIM. NO. 19-832
                               *
MYLES DACRES                   *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
             FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔ That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

         That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

See Attachment A.



Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:9/3/2020                                                  s/Stanley R. Chesler, U. S. D. J.
                                                                 Honorable Stanley R. Chesler
                                                                United States District Judge
   Case 2:19-cr-00832-SRC Document 18 Filed 09/03/20 Page 2 of 2 PageID: 43



U.S. v. Dacres Crim. No. 19-832
                                         ATTACHMENT A
The Court finds that the guilty plea to be held today cannot be further delayed without
serious harm to the interests of justice, for the following reasons:
1. To ensure that the Court is not overwhelmed by cases and proceedings at the conclusion
of this period of emergency. Currently, District Judges in New Jersey handle a substantially
larger docket of cases than Judges in other Districts in the United States. New criminal
cases continue to be assigned by the Court during the emergency. If the Court cannot
resolve matters by guilty plea and sentencing, the resulting backlog will overwhelm the
Court’s ability to effectively function. The concern of such congestion and the particular
harm that likely will be caused by delays in the processing of cases and matters in the
future is particularly acute in this emergency, at least given that: (1) it is unknown when
this emergency will subside and when the Court will be able to function at normal capacity
(including, among other things, the empanelment of trial juries) and (2) this District’s pre-
existing shortage of District Court Judges which already has challenged the Court’s ability
to process and resolve cases. This District has six District Judge vacancies: two have been
pending for more than five years; one has been pending almost three years; two have been
pending for more than a year; and one has been pending almost a year. The Federal
Judicial Conference has deemed the District’s six vacancies judicial emergencies.

2. To permit the defendant to obtain a speedy resolution of his case through an admission
of guilt, timely sentencing to afford appropriate punishment and rehabilitation. The
defendant has asked for this case to be resolved today by guilty plea and for a subsequent
timely sentencing.

3. To permit the Government to obtain a resolution of the case so that the Government,
already operating in a restricted capacity due to the emergency, may appropriately focus its
resources on other, emerging criminal matters. The Government has asked for this case to
be resolved today by guilty plea and for a subsequent timely sentencing.

4. To prevent overcrowding at the facilities housing pre-trial detainees. The detention
facilities have a limited capacity. Detainees are transferred from the detention facilities to
prison facilities only after they have been found guilty and sentenced. There is a constant
influx of new detainees admitted to the detention facilities. If detainees cannot be
transferred to prison facilities, the resulting backlog of detainees will overwhelm the
detention facilities.

5. To obtain a resolution to the case prior to the end of the time afforded the Government to
prosecute such case under the Speedy Trial Act.
